In an action to recover damages for breach of contract, the defendant Robbins MBW Corp. appeals from a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), dated April 29, 1997, which, upon an order of the same court, March 4, 1997, granting the plaintiffs motion for summary judgment, inter alia, is in favor of the plaintiff in the amount of $4,674.41 on its first cause of action, $39,960.76 on its second cause of action, and $51,643.41 on its fourth cause of action. The notice of appeal from the order dated March 4, 1997, is deemed a premature notice of appeal from the judgment {see, CPLR 5520 [c]).
Ordered that the judgment is reversed, on the law, without costs or disbursements, the order dated March 4, 1997, is vacated, and the plaintiffs motion for summary judgment is denied.
The plaintiff was not entitled to summary judgment, as the papers submitted in support of its motion failed to include copies of the pleadings filed in the action (see, Lawlor v County of Nassau, 166 AD2d 692; Somers Realty Corp. v Big “V” Props., 149 AD2d 581; CPLR 3212 [b]; see also, Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338; Dupuy v Carrier Corp., 204 AD2d 977). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.